DETAILED ACTION
This office action is responsive to application 16/917,162 filed on June 30, 2020.  Claims 1-20 are pending in the application.
Election/Restrictions
Applicant’s election without traverse of Species I (figure 3, claims 1, 4-12, 15, 17-18 and 20) in the reply filed on January 18, 2022 is acknowledged.
Claims 2, 3, 13, 14, 16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 18, 2022.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on June 30, 2020 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milkov et al. (US 2019/0327432).

	Consider claim 17, Milkov et al. teaches:
	An operating method of an image sensor, the operating method comprising: 
	performing a first sampling operation corresponding to first illumination in at least one pixel (At least one pixel is shown in figures 1 and 3.  A high gain signal level (HG, i.e. corresponding to first illumination) is performed as detailed in paragraphs 0029, 0039, 0042 and 0057.); 
	performing a second sampling operation corresponding to second illumination in the at least one pixel (At least one pixel is shown in figures 1 and 3.  A low gain signal level (LG, i.e. corresponding to second illumination) is performed as detailed in paragraphs 0029, 0039, 0043 and 0057.);
	and outputting a first pixel voltage corresponding to the first sampling operation, or outputting a second pixel voltage corresponding to the second sampling operation, in 

	Consider claim 18, and as applied to claim 17 above, Milkov et al. further teaches that the at least one pixel is configured to perform dual-conversion gain (i.e. due to the inclusion of low-gain select transistor (Mlg) and the capacitor element (Cint) shown in figure 1, paragraphs 0027, 0029, 0042 and 0043).

	Consider claim 20, and as applied to claim 17 above, Milkov et al. further teaches storing overflowed charges corresponding to the first illumination in a capacitor (i.e. in the capacitor element (Cint) shown in figure 1, paragraphs 0027 and 0039).

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engelbrecht et al. (US 2015/0245019).

	Consider claim 11, Engelbrecht et al. teaches:
	An imaging device (figures 1 and 2) comprising:
	at least one pixel array (APS pixel array, 100, figure 2) having a plurality of pixels (101) connected between a plurality of row lines and a plurality of column lines (see paragraph 0028);
	a row driver (row drivers, 102, figure 2) configured to select row lines from among the plurality of row lines (see paragraph 0028);

	a column driver (column address decode, 105, figure 2) configured to output image data corresponding to the column lines based on the digital signals (see paragraphs 0028 and 0029);
	a timing controller (timing and control circuit, 106, figure 2) configured to control an operation timing of the at least one pixel array (100), the row driver (102), the read-out circuit (126), and the column driver (105, see paragraph 0029, figure 2); and
	an image signal processor (image processing and data formatting circuitry, 16) configured to process the image data output from the column driver (see paragraphs 0026 and 0029, figures 1 and 2),
	wherein each of the plurality of pixels is configured to perform a first sampling operation corresponding to first illumination and a second sampling operation corresponding to second illumination lower than the first illumination (Each pixel (101) contains a photodiode (112, paragraph 0028), and is configured to convert light into digital data (paragraph 0025).  Therefore, each pixel is configured to perform a first sampling operation corresponding to first illumination and a second sampling operation corresponding to second illumination lower than the first illumination.  Engelbrecht et al. teaches that the pixels capture multiple images (step 152 of figure 3, paragraphs 0033 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Engelbrecht et al. (US 2015/0245019) in view of Milkov et al. (US 2019/0327432).

	Consider claim 12, and as applied to claim 11 above, Engelbrecht et al. does not explicitly teach that each of the pixels is configured to perform a conversion gain variation operation.
	Milkov et al. similarly teaches an image sensor comprising at least one pixel (e.g. as shown in figures 1 and 3), wherein the pixel includes a photodiode (10) connected via a transfer transistor (transfer gate, Mtg) to a floating diffusion region (12, paragraph 0026).
	However, Milkov et al. additionally teaches that the at least one pixel is configured to perform a conversion gain variation operation (i.e. due to the inclusion of low-gain select transistor (Mlg) and the capacitor element (Cint) shown in figure 1, paragraphs 0027, 0029, 0042 and 0043).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each of the pixels taught by Engelbrecht et al. be configured to perform a conversion gain variation operation as taught by Milkov et al. for the benefit of enabling a high contrast scene to be captured without clipping (Milkov et al., paragraph 0002).

Allowable Subject Matter
Claims 1 and 4-10 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 1, the closest prior art, Milkov et al. (US 2019/0327432) teaches:
	An image sensor (see figures 1 and 2), comprising:
	a first sampling capacitor (Cs_hg, figure 3) corresponding to first illumination connected to a power supply terminal (e.g. ground, see figure 3);
	a second sampling capacitor (Cs_lg, figure 3) corresponding to second illumination connected to the power supply terminal (e.g. ground, see figure 3);
	a first transistor (Mlg, figure 1) connected between a photodiode (10) and a floating diffusion node (12) and configured to be controlled by a transfer gate signal (txb, see figure 1);
	a second transistor (Mrst, figure 1) connected between a power supply terminal (Vrst) and an expansion node (14) and configured to be controlled by a reset gate signal (rstb, see figure 1);
	a third transistor (Mlg, figure 1) connected between the expansion node (14) and the floating diffusion node (12) and configured to be controlled by a conversion gain gate signal (lgb, see figure 1);
	a fourth transistor (Misf, figure 1) having a drain connected to the power supply terminal (i.e. ground, see figure 1), a source connected to a sampling node (16, see figure 1), and a gate connected to the floating diffusion node (12, see figure 1);

	a seventh transistor (50b, figure 3) connected between the first sampling capacitor (Cs_hg) and the first sampling node (40) and configured to be controlled by a first switch signal (hgsb, see figure 3);
	an eighth transistor (50d, figure 3) connected between the second sampling capacitor (Cs_lg) and the first sampling node (40) and configured to be controlled by a second switch signal (Igsb, see figure 3);
	a ninth transistor (Mclr, figure 3) connected between a power supply terminal and the first sampling node (40) and configured to be controlled by an operating signal (Mclr);
	a tenth transistor (42, figure 3) having a drain connected to the power supply terminal (i.e. ground, see figure 3) and a gate connected to the first sampling node (40, see figure 3); and
	an eleventh transistor (46) connected between a source of the tenth transistor (42, see figure 3) and a corresponding column line (44) and configured to be controlled by a selection signal (selb, see figure 3).
	However, the prior art of record does not teach nor reasonably suggest that the image sensor comprises a third sampling capacitor connected between a first sampling node and a second sampling node, a fifth transistor connected between the sampling node and a ground terminal and configured to be controlled by a pass signal, that the ninth transistor is connected between the power supply terminal and the second 

	Claims 4-10 are allowed as depending from an allowed claim 1.

	Consider claim 15, the prior art of record does not teach nor reasonably suggest at least that the imaging device comprises a third sampling capacitor connected between a first sampling node and a second sampling node, a fifth transistor connected between the sampling node and a ground terminal and configured to be controlled by a pass signal, that the ninth transistor is connected between the power supply terminal and the second sampling node, and that the gate of the tenth transistor is connected to the second sampling node, in combination with the other elements recited in claims 11 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hong (US 2017/0104946) teaches a pixel structure including multiple sampling capacitors (see figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696